DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Objections
	Claim 7 recites “wherein thermal conductivity of heat sink layer” should be rewritten as “wherein thermal conductivity of the heat sink layer” (emphasis added).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mosendz et al. (US 2015/0179204) in view of Ouisse et al. (Magnetotransport properties of nearly-free electrons in two-dimensional hexagonal metals and application to the Mn+1AXn phases).
Regarding claims 1-5, Mosendz discloses a HAMR disk drive comprising a MRM with a heat sink layer (All Figs).  Mosendz discloses that the heat sink layer comprises high electrical and thermal conductivities [0087] that can induce anisotropic heat transfer in the media layer [0079].  However, Mosendz fails to disclose the material of the heat sink layer with the properties as claimed.  	

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mosendz’s heat sink layer to be of MAX or MXene, since Ouisse discloses that this material comprises exceptional properties such as good electrical conductivity and shock resistance, which would be advantageous for a HAMR.  
Regarding claim 6, Mosendz discloses the thickness as claimed [0081].
Regarding claim 7, Mosendz in view of Ouisse fails to disclose the thermal conductivity for the MAX or MXene, however, Ouisse discloses the exact same material for MAX, Ti2AlC, as presently claimed.  It is the examiner's position that the reference to Mosendz in view of Ouisse teaches the same structure and composition as claimed and therefore, would be expected to inherently satisfy the claimed thermal conductivity.
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 


Response to Arguments
Applicant's arguments filed 11/10/20 have been fully considered but they are not persuasive.
Applicant argues that the A-group element is well defined and clear based upon the periodic table of elements, wherein applicant contends that A group refers to 1A to 8A (IA to VIII-A or columns 1-2 and 13-18).  Indeed A group can refer to 1A to 8A, however, this refers based upon CAS group names.  The old IUPAC (Europe, A-B) also includes A groups that has a completely different system to the CAS group names.  The old IUPAC includes IA-VIIA also includes B groups in the CAS group names (emphasis added, old IUPAC: VIA-VIIA equates to CAS: VB-VIIB).  Thus, there is no association what is considered to be A groups or that the claimed A group only pertains to CAS group name. Given that there is no specific definition to distinguish groups in the periodic table, the examiner is interpreting it to be any element in the periodic table to be “A-group”.  This is especially evident when Cd is listed as an example of A-group element per instant claim 3 but yet does not fall within the CAS group names.  Thus, it appears that A-group are open to any elements.  
Applicant argues that it would not have been obvious to modify Mosendz with the teaching of Ouisse.  This is because applicant argues that Mosendz use a plasmonic underlayer with a gold alloy for HAMR because the disclosed gold alloy has better properties than conventional transitional metals such as Ta, V, Zr, or Cr, wherein this is a completely different teaching of the claimed MAX and/or MX materials.  This has been found unpersuasive.  The claimed MAX and MX material in the present claim 1 broadly discloses transitional metal, A groups, and C and/or N.   Mosendz discloses the usage of Au, which is a transitional metal, and elements of W (transitional element) and B (A group).  Furthermore, although Mosendz fails to 
Applicant argues that it would not have been able to deduce the use of Quisse materials in HAMR, thereby contends that it would not be obvious to combine Ouisse with Mosendz.  However, note that while Ouisse do not disclose all the features of the present claimed invention, Ouisse is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely specific materials of MAX and MXene and its properties, and in combination with the primary reference, discloses the presently claimed invention.  Furthermore, it is noted that the term “heat-assisted” in magnetic recording medium is an intended use.  Nevertheless, Ouisse discloses that it can be used in variety of application that requires high chemical stability, high temperature, shock resistance, and good electrical conductivity (Introduction, all pages) as well as specifically disclose that MAX exhibits attractive magnetic properties (Introduction, emphasis added).  Therefore, the examiner contends that it would have been obvious to use MAX and/or MXene in Ouisse to be used in the magnetic recording medium of Mosendz.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Linda Chau
/L.N.C/Examiner, Art Unit 1785     

/Holly Rickman/Primary Examiner, Art Unit 1785